   Case: 3:19-cv-00434-JZ Doc #: 66 Filed: 03/13/20 1 of 1. PageID #: 975




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 Drewes Farms Partnership,                        Case No. 3:19 CV 434

                               Plaintiff,         ORDER

                  -and-                           JUDGE JACK ZOUHARY

 State of Ohio,

                               Intervenor,
                  -vs-

 City of Toledo,

                               Defendant.



       In light of the recently-filed Motion for Attorneys’ Fees (Doc. 65), this Court suggests counsel

consider a Settlement Conference in an attempt to resolve this matter without further briefing and

legal expense.        Counsel shall contact Chambers by phone (419-213-5675) or e-mail

(zouhary chambers@ohnd.uscourts.gov) if they would like this Court’s assistance.

       Further briefing is stayed until counsel have met and conferred.

       IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U.S. DISTRICT JUDGE

                                                     March 13, 2020
